DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Amendment

2.	The amendment filed on 10/08/2021 has been entered into this application. 

Response to Arguments
3.	Applicant's argument, filed on 10/08/2021, with respect to claims 21-40 under double patenting have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

Allowable Subject Matter

4.	Claims 21-40 are allowed subject to the Terminal Disclaimer filed on 10/25/2021.

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claim 21, the prior arts of record alone or in combination fails to teach or suggest the claimed “(iv) a spectral analysis system optically coupled to the HCPBG fibers and configured to derive the Raman anti-Stokes spectral peaks and/or spectra of the reference calibrant to establish a baseline response and account for cross sensitivities or spectral peak overlaps in the sample”, along with all other limitations of claim 21. 
7.	As to Claim 33, the prior arts of record alone or in combination fails to teach or suggest the claimed “(d) a spectral analysis system comprising at least one filter and/or dispersive element and a detector array or CCD including means for detecting and quantifying Raman anti-Stokes spectrum and/or spectral peaks emitted by the reference calibrant to establish a baseline response and account for cross sensitivities or spectral peak overlaps in the sample when illuminated by the laser pump light source”, along with all other limitations of claim 33. 
8.	As to Claim 36, the prior arts of record alone or in combination fails to teach or suggest the claimed “as a result of exciting the sample containing the target analyte, deriving the Raman anti-Stokes spectral peaks and/or spectra of the target analyte from the Raman anti-Stokes light received and accounting for cross sensitivities or spectral peak overlaps in the sample containing the target analyte”, along with all other limitations of claim 36. 
9.	Chen (US 2010/0007876 A1) teaches an analyzer system for determining the identity and concentration of at least one target analyte present in a gaseous or liquid sample utilizing the Raman optical scattering effect but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886